ON MOTION FOR REHEARING.
An unconditional judgment of reversal was entered in this case. Upon a motion for a rehearing, counsel for the plaintiff in the court below indicates his willingness to abandon his claim for attorney’s fees; and, in view of the fact that the defendant’s answer was properly stricken in so far as it undertook to set up a defense to the recovery of the unconditional part of the note, consisting of the principal and interest due thereon, we now direct that the judgment of the court below may be affirmed, provided'the plaintiff will, within ten days after the remittitur is filed in the court below, write off the sum awarded as attorney’s fees. If this should not be done, the judgment will stand reversed.